Title: To John Adams from Israel Hatch, 23 February 1801
From: Hatch, Israel
To: Adams, John



Sir
Philadelphia Febry. the 23 1801

Should Cald on you before I Left Washington but the wether being So Very bad and your hous Crowded with Companey Deprived me of the Pleshur of Seeing you before I left, I Made Aplication to the Secretary of State and obtaind A patent, And an order for making Full trial at Fort Independence In Boston Harber, From the Secretary at War, Sir as I have Spent time and money to Serve my Cuntry and Shall Contenue Still So to Do, Shall Esteme it A particular Faver to have An, apintment that may Anabel me to make Every Exershon that I am Master of For Defence of my Cuntry. If the, President, In his wisdom Should Se Fit to Comply with this Request and nothing more Can be had then An Enginiar that will be Exepted with thanks
The President will Excuse me For not making my Aplication till the Eleventh our. Per Mit me Sir to add, I Regret that your Adminstration is About to End and If Nothing Should be Don For me by you, I Fear your Succeser may not Comply with my wishes—
Remain with Due Respect / your obedent humbel / Servint

Israel Hatch